Citation Nr: 1535211	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-39 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to VA prescribed medications for anxiety and depression, and to include as secondary to a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served in the Army from August 12, 1986 to December 11, 1986, and from August 7, 1989 to January 31, 1990, and in the Army National Guard from April 30, 1999 to May 9, 1999, and from May 16, 2001 to May 21, 2001.  He had additional periods of service in the Army National Guard of Puerto Rico.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

In August 2009, the RO issued a statement of the case addressing the Veteran's claim for erectile dysfunction, to include as due to VA prescribed medications for anxiety and depression, and to include as secondary to a service-connected low back disorder.  Since that time, additional VA and private medical evidence has been associated with the evidence of record, including a June 2015 private medical opinion indicating that the Veteran's current erectile dysfunction is related to his service-connected low back disorder and is "proximately due to or aggravated by service-connected disease or injury."  As the Veteran has not submitted a waiver of RO consideration of this additional evidence, the RO must review the additional evidence received and issue a supplemental statement of the case adjudicating the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to VA prescribed medications for anxiety and depression, and to include as secondary to a service-connected low back disorder.  38 C.F.R. §§ 19.31, 20.1304 (2015).  

The evidence of record, in the form of electronic records, includes multiple documents written in Spanish with no accompanying certified English translation.  In a July 2015 Appellant's Brief, the Veteran's representative stated that the Veteran's appeal was prejudiced because the RO had not obtained a Spanish to English translation of the February 25, 2009 Statement in Support of the Claim (VA Form 21-4138), wherein the Veteran asserted that his erectile dysfunction was "due to VA prescribed medications for anxiety and depression."  The Veteran's representative argued that, without proper translation, VA could not make a sound and fair determination of assignment for service connection.  On remand, the RO must identify all pertinent items of evidence written in Spanish, including the Veteran's February 25, 2009 Statement in Support of the Claim (VA Form 21-4138), and to translate those items into English in order to facilitate review of the record by the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake appropriate action to have all pertinent items of evidence written in Spanish, to include the Veteran's February 25, 2009 Statement in Support of the Claim (VA Form 21-4138), translated into English.  The translated documents should be associated with the evidence of record, in the form of electronic records.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  When adjudicating the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to VA prescribed medications for anxiety and depression, and to include as secondary to a service-connected low back disorder, the RO must consider all pertinent evidence received since the issuance of the August 2009 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

